Exhibit 10.7

 

AMENDED AND RESTATED TAX SHARING AGREEMENT

 

This Amended and Restated Tax Sharing Agreement (this “Agreement”) is made and
entered into this 18th day of August, 2015 by and among ORIX USA Corporation, a
Delaware corporation  (hereinafter referred to as “Parent”), HL Transitory
Merger Company, Inc., a Delaware corporation (“NewCo”), and Houlihan Lokey,
Inc., a Delaware corporation (“Houlihan Lokey”) and all corporations that are as
of this date eligible to file a consolidated return as a member of the
affiliated group of Parent within the meaning of Section 1504(a) of the Internal
Revenue Code of 1986, as amended (the “IRC”), including ORIX Commercial Alliance
Corporation, a Delaware corporation (“OCAC”), ORIX Real Estate Capital, Inc., a
Delaware corporation (“OREC”), and ORIX Capital Markets, LLC, a Delaware limited
liability company that has elected to be treated as a C corporation for U.S.
federal income tax purposes (“OCM”) (each hereinafter referred to as “Member” in
the singular and/or plural, including Parent, as the context may require, and
referred to as “Group” in the collective).  Signatories to this Agreement may
also include any corporation that may join in the filing of a return filed on a
combined, unitary or any other basis with any other Member, at the Parent’s sole
discretion, and this Agreement shall apply to the extent appropriate.

 

RECITALS

 

WHEREAS, Parent, OCAC, OREC, OCM and Fram Holdings, Inc., a Delaware corporation
(“Fram”) entered into an Agreement dated January 1, 2006, governing the filing
of tax returns and allocation of tax liabilities and tax benefits among such
parties (the “Prior Agreement”);

 

WHEREAS, the parties hereto wish to amend and restate the Prior Agreement in its
entirety in the form of this Agreement;

 

WHEREAS, Houlihan Lokey, Inc., a California corporation, merged with and into
Houlihan Lokey, with Houlihan Lokey as the surviving corporation and such merger
intended to be treated as a reorganization within the meaning of IRC Section
368(a)(1)(F) (the “HL F Reorg”);

 

WHEREAS, Houlihan Lokey shall distribute (i) its interests in Hacienda Holdings
Three, LLC, a Delaware limited liability company (collectively, the
“Non-Operating Assets”), (ii) a subordinated promissory note issued by Houlihan
Lokey with an initial principal amount of $45 million (the “HL Subordinated
Note”) and (iii) a note issued by Houlihan Lokey with an initial principal
amount of $197.2 million (the “HL Placeholder Note”) to HLHZ Holding Company,
LLC (“HLHZ”), which thereafter shall distribute the Non-Operating Assets, HL
Subordinated Note and HL Placeholder Note to Fram, which thereafter shall
distribute the Non-Operating Assets, HL Subordinated Note and HL Placeholder
Note to the holders of outstanding shares of Common Stock of Fram (collectively
the “Pre-IPO Distribution”);

 

WHEREAS, the shareholders of Fram shall contribute all the outstanding equity
interests of Fram to NewCo in exchange for shares of NewCo representing 100
percent of the outstanding shares of NewCo (the “NewCo Exchange”);

 

--------------------------------------------------------------------------------


 

WHEREAS, immediately following the NewCo Exchange, Fram shall convert into Fram
Holdings, LLC, a Delaware limited liability company (“Fram LLC”), with the NewCo
Exchange and such conversion intended to be treated as a reorganization within
the meaning of IRC Section 368(a)(1)(F) (the “Fram F Reorg”), and, immediately
thereafter, HLHZ shall distribute all of the issued and outstanding shares of
Houlihan Lokey to Fram LLC, which immediately thereafter shall distribute all
such shares to NewCo (the “HL Distribution”);

 

WHEREAS, immediately following the HL Distribution, NewCo shall distribute all
of the issued and outstanding limited liability company interests of Fram LLC to
Parent or an affiliate thereof, to repurchase the Class A Preferred stock of
NewCo held by Parent (the “OCC Distribution”);

 

WHEREAS, immediately following the OCC Distribution, NewCo shall merge with and
into Houlihan Lokey, the separate corporate existence of NewCo shall cease and
Houlihan Lokey shall continue as the surviving corporation in such merger (the
“HL Merger”), with the HL Merger intended to be treated as a reorganization
within the meaning of IRC Section 368(a)(1)(A);

 

WHEREAS, the transactions contemplated hereby shall occur immediately prior to
the closing of the initial public offering of Houlihan Lokey;

 

WHEREAS, Parent, as of this date, owns 100 percent of the issued and outstanding
capital stock of OCAC, OREC and OCM, and indirectly owns more than 80 percent of
the capital stock of Fram, and each Member is willing to be included in the
filing of a consolidated federal income tax return for the year ended March 31,
2006 and beyond provided that Parent is willing to undertake the
responsibilities regarding the preparation of, filing of and accounting with
respect to such consolidated federal income tax return; and

 

WHEREAS, Parent and the Members each desire to compensate the other fully for
their individual share of the consolidated tax liability and/or any tax benefits
provided by them in the filing of the consolidated federal income tax return. It
is the intent and desire of the parties hereto that a method be established:

 

(1)                                 for allocating the consolidated “federal
income tax liability” (as determined under Treasury Regulation Section 1.1502-2)
of the Group among its Members (as required by IRC Section 1552(a));

 

(2)                                 for reimbursing Parent for payment of such
tax liability;

 

(3)                                 for compensating any Member for use of its
“net operating loss”, “net capital losses”, or “tax credits” in arriving at such
consolidated tax liability;

 

(4)                                 to provide for the allocation and payment of
any refund arising from a carryback of net operating losses, capital losses or
tax credits from prior or subsequent taxable years; and

 

2

--------------------------------------------------------------------------------


 

(5)                                 to provide for the allocation and payment of
taxes relating to (i) the Pre-IPO Distribution, (ii) the assets and businesses
to be distributed to Parent in the OCC Distribution (the “OCC Business”), (iii)
the OCC Distribution and (iv) all other assets and businesses of Houlihan Lokey
and its subsidiaries not described in clauses (i) through (iii) (collectively,
the “HL Business”).

 

NOW, THEREFORE, in consideration of the premises and the mutual promises and
undertakings hereinafter provided, Parent and each Member hereby agree as
follows:

 

1.                                      CONSOLIDATED RETURN ELECTION

 

Each Member agrees to continue to join in the filing of a consolidated federal
income tax return by Parent for the fiscal year ended March 31, 2006, and for
any subsequent taxable periods for which the Group is required to file such a
return, or is permitted to file such a return if Parent so deems it appropriate,
provided that such Member is permitted by law to join in filing such a
consolidated federal income tax return for such period.  Additionally, the
Members agree that for fiscal years ending prior to March 31, 2006, the relevant
provisions of this Agreement will be applied retroactively (i.e., in the event
of tax adjustments as set forth in Paragraph 4).  It is recognized that in
certain circumstances Parent may be allowed to terminate the filing of a
consolidated income tax return; any termination decision may be made at the sole
discretion of Parent.  The Members agree, to the extent not already done so, to
execute and file such consents and Parent agrees to execute and file such
consents, including for any Member’s newly acquired wholly-owned subsidiaries,
elections and other documents and to take all such other actions as may be
necessary or appropriate to carry out the purpose of this Agreement.  Any period
for which the Members are included in a consolidated federal income tax return
filed by Parent is referred to in this Agreement as a “Consolidated Return
Year.”

 

2.                                      LIABILITIES FOR CONSOLIDATED RETURN
YEARS

 

The tax liability of the Group for any tax return filed on a consolidated,
combined, unitary or similar basis shall be apportioned among the Members of the
group in accordance with the ratio that the portion of the consolidated,
combined, unitary or similar taxable income attributable to each Member of the
group having taxable income bears to the consolidated, combined, unitary or
similar Group taxable income; provided, however, that, for purposes of this
Paragraph 2:

 

(a)                                 any income related to the OCC Business and
the OCC Distribution, including, for the avoidance of doubt, any gain recognized
under IRC Section 311(b) and similar provisions of state and local tax law,
shall not be treated as the taxable income of Fram, NewCo, Houlihan Lokey or any
of their respective subsidiaries, but shall instead be treated as the taxable
income of Parent;

 

(b)                                 (i) any income related to the Pre-IPO
Distribution, including, for the avoidance of doubt, any gain recognized under
IRC Section 311(b) and similar provisions of state and local tax law, (ii) any
income of Houlihan Lokey, Fram and NewCo resulting from (x) the HL F Reorg, (y)
the Fram F Reorg and (z) the HL Merger (except, in

 

3

--------------------------------------------------------------------------------


 

each case of (x), (y) and (z), any such income attributable to the OCC Business
and the OCC Distribution, which income shall be allocated as described under
Paragraph 2(a) hereof), and (iii) any income recognized upon the HL Distribution
(except any such income recognized as a result of either HLHZ or Fram LLC, at
the time of the HL Distribution, being classified as a corporation for United
States federal income tax purposes) shall, in each case of (i), (ii) and (iii),
be allocated to Houlihan Lokey; and

 

(c)                                  any liability for amounts that are required
to be withheld as a result of the Pre-IPO Distribution under applicable law
shall be allocated to Houlihan Lokey.

 

The Members each agree to make quarterly estimated income tax payments to Parent
for consolidated federal or state income taxes based on the manner in which the
quarterly tax liability of the consolidated Group is apportioned among the
members of the group in accordance with the ratio which that portion of the
consolidated taxable income attributable to each member of the Group having
taxable income bears to the consolidated taxable income.  For federal income tax
purposes, the Group will apply IRC Section 1552(a)(1).

 

The Members further agree to remit to Parent any tentative balance due on
account of their federal income tax liability no later than the unextended due
date of the income tax return (i.e., the fifteenth day of the third month
following the close of the tax year).  At the time of filing of the consolidated
federal (or state) tax returns (i.e., no later than the 15th day of the ninth
month following year end, including extensions), Members agree to remit to
Parent any final balance due for the year.  All remittances to Parent will be
delivered so as to be received by Parent no less than 5 business days before
Parent’s required due date to pay amounts to the appropriate tax authorities,
whether or not Parent has any actual liability to a particular tax authority. 
Parent agrees to refund Members any tax overpayment for the year (less any
amount agreed to be applied to the subsequent years estimated tax) within 45
days of the filing of the consolidated federal return for the year. 
Additionally, if a Member is entitled to a payment with respect to its net
operating loss, etc. (as set forth in Paragraph 3), Parent agrees to pay this
amount within 45 days of the filing of the consolidated federal return for the
year or, in the case of a carryback claim, within 15 days from the receipt of
the applicable tax refund.  Parent further agrees to indemnify and hold harmless
Houlihan Lokey and its subsidiaries, Fram and NewCo  for (i) any taxes imposed
on or measured by income that is treated as allocable to Parent pursuant to this
Paragraph 2 or Paragraph 5 below, (ii) any taxes imposed on or measured by
income that is otherwise related to the OCC Business or the OCC Distribution and
(iii) any taxes imposed on or measured by income that is not treated as
allocable to Houlihan Lokey or its subsidiaries, Fram or NewCo pursuant to this
Paragraph 2 or Paragraph 5 below.  Houlihan Lokey agrees to indemnify and hold
harmless Parent, OCAC, OREC, OCM, Fram LLC, HLHZ and their respective
subsidiaries for (x) any taxes imposed on or measured by income that is treated
as allocable to Fram, NewCo, Houlihan Lokey or any of their respective
subsidiaries pursuant to this Paragraph 2 or Paragraph 5 below and (y) any taxes
that are allocated to Houlihan Lokey pursuant to Paragraph 2(c).

 

3.                                      TAX BENEFITS

 

If for any consolidated return year, any Member has a net operating loss, net
capital loss, or generates a tax credit that reduces the consolidated federal
tax liability of the Group (either

 

4

--------------------------------------------------------------------------------


 

for the current year or for a prior year in the case of a carryback) below the
amount that would have been payable if that Member had not incurred such loss or
generated such a tax credit, Parent agrees to give the member full federal tax
benefit for the amount of such reduction.  Parent will pay such tax benefit to
the Member no later than the time provided for in Paragraph 2.

 

If part or all of an unused consolidated net operating loss, net capital loss,
tax credit, or similar type item, is allocated to a Member of the Group pursuant
to Treasury Regulations Section 1.1502-79, and it is carried back, if utilized,
or it is carried forward, whether or not utilized, to a year in which such
Member filed a separate income tax return or a consolidated federal income tax
return with another group, any refund or reduction in tax liability arising from
the carryback or carryforward shall be retained by such Member and such item
shall not enter into the calculation of liability to or from Parent in Paragraph
2 above or this Paragraph 3.  (If such refund or reduction goes to some entity
other than the Member, then it is the responsibility of such other entity to
have such amount paid over to the Member.)  Notwithstanding the above, Parent
shall determine whether an election shall be made not to carry back any
consolidated net operating loss arising in a consolidated return year (including
any portion allocated to a Member under Treasury Regulations Section 1.1502-79)
in accordance with IRC Section 172(b)(3).

 

4.                                      TAX ADJUSTMENTS

 

In the event of any adjustment to the consolidated federal income tax returns
which include Parent and the Members as filed (whether by reason of an amended
return, claim for refund, and audit or adjustment by the Internal Revenue
Service or any taxing authority, or by proper judicial action), the liability of
Parent and the Members under Paragraphs 2 and 3 shall be redetermined to give
effect to any such adjustment as if it had been made as part of the original
computation of tax liability, and any payment thereby required under Paragraphs
2 and 3, by Parent to the Members or by the Members to Parent, as the case may
be, shall be made within a reasonable time after assessment or agreement for
payments of additional tax liability is made or refunds of taxes paid are
received.  Such reasonable time shall generally be five days before the payment
due date or expected payment date, or five days after refunds are received and
each Member’s share has been determined.

 

If any interest is to be paid or received as a result of a consolidated tax
deficiency or refund for a taxable year, such interest shall be allocated to the
parties in the ratio each party’s change in tax liability bears to the total
change in tax liability.  Any penalty shall be allocated upon the basis as
Parent deems just and proper in view of all applicable circumstances.

 

The following additional provisions shall apply in the event of an examination
by the Internal Revenue Service or any other foreign, state or local tax
authority (hereinafter referred to collectively as “IRS”) with respect to any
tax period for which such Member filed a consolidated tax return with Parent:

 

(a)                                 It is agreed that Parent shall have the
responsibility for conducting any IRS examination, provided, however, that if
any such examination could adversely affect Houlihan Lokey or its subsidiaries,
Parent shall (i) promptly inform Houlihan Lokey

 

5

--------------------------------------------------------------------------------


 

regarding such examination, (ii) provide Houlihan Lokey with a reasonable
opportunity to participate in such examination, and (iii) not effect a
settlement or compromise of such matter that could adversely affect Houlihan
Lokey or its subsidiaries without the consent of Houlihan Lokey, which consent
shall not be unreasonably withheld.

 

(b)                                 Each Member agrees that it will inform
Parent promptly of all questions raised by the IRS conducting an examination of
tax returns and shall cooperate with Parent’s accountants, tax advisors and
counsel in working with the IRS in response to adjustments proposed by the IRS.

 

(c)                                  Each Member agrees that any adjustment to
its tax liability out of an examination by the IRS shall be computed on the
basis of agreements reached by Parent and the IRS.

 

(d)                                 Each Member hereby waives any and all
present and future claims against Parent relating to any compromise, arrangement
or agreement between Parent and the IRS based upon an allegation that such
compromise, arrangement or agreement improperly causes an overstatement of its
liability to Parent or that such Member could have reached a more favorable
agreement with the IRS on a separate company basis, unless such overstatement
results from gross negligence or fraudulent conduct on the part of Parent, its
agents or representatives.

 

5.                                      STATE, LOCAL AND FOREIGN TAXES

 

To the extent that Members file a state, local or foreign consolidated,
combined, unitary or similar type returns with Parent and which combine Members’
items, or that the filing position of one Member may affect another Member’s tax
liability, Parent may extend the provisions of this Agreement to apply to such
filings when it otherwise would not apply, or choose not so to extend the
provisions of this agreement, in either case when it deems reasonable after
considering the effects on the Members as a whole. If such authority is
undertaken by Parent, it is agreed that the concepts set forth in this Agreement
will apply for purposes of allocating and determining such tax liabilities and
benefits. It is understood that such authority may apply to income and franchise
taxes, as well as other types of taxes that include in their determination of
tax an amount representing a tax based on income. The Members understand that
the treatment of items on returns requires the consistent application of tax
principles. In the case of consolidated, combined or separate state or local
income or franchise tax filings, Members agree to fund tax payments at the
direction of Parent and may do so a manner similar to that provided for funding
the consolidated federal tax payments. Parent may also fund payments on behalf
of Members and seek reimbursement through normal intercompany settlements.
Members agree to inform Parent promptly regarding any inquiries they receive
from state, local, or foreign tax authorities.

 

6.                                      PARENT’S RESPONSIBILITIES

 

Parent agrees that it will prepare and file timely (including any properly
obtained extensions of time) all returns which are required by the IRC and
Treasury Regulations (or applicable state or foreign authorities) promulgated
thereunder to be filed by members of groups filing consolidated federal, foreign
or state income tax returns for which both Parent and one or

 

6

--------------------------------------------------------------------------------


 

more Members is a member. Parent will pay all liabilities for federal income
taxes reflected thereon and may pay certain liabilities for state or foreign
income tax purposes, provided, however, that quarterly tax estimates established
by the Members for the purpose of paying income taxes for any tax year and any
final income tax liabilities computed under the standards set forth in this
agreement shall be transferred to Parent pursuant to the provisions of Paragraph
2 herein, permitting Parent to have funds to satisfy any income taxes for which
the Members would be liable.  Parent may with reasonable notice delegate this
responsibility to the Members as appropriate (particularly in the case of
foreign taxes or subsidiaries).

 

7.                                      BOOKS AND RECORDS

 

Each of Parent and each Member agrees that it will prepare and maintain all
books, records and accounts which are required by the IRC and Treasury
Regulations promulgated thereunder (and appropriate state and foreign
authorities) to be prepared or maintained by members of groups filing income tax
returns with Parent including, but not limited to, all books, records and
accounts with regard to intercompany transactions and earnings and profits.  For
this purpose books and records include records on electronic media such as
computer disks, other magnetic or electronic media, microfiche or any other
storage medium.

 

8.                                      SUBSIDIARIES OF MEMBERS

 

The determination of the pro-rata tax liability or benefit allocated to a Member
for a consolidated return year will include the activity of the Member’s
wholly-owned subsidiaries on the subgroup basis. Additions to or deletions from
a subgroup will be made as deemed appropriate by Parent.

 

9.                                      TAX LAW CHANGES

 

Any alteration, modification, addition, deletion, or other change in the
consolidated income tax return provisions of the IRC or the Treasury Regulations
thereunder shall automatically be applicable to this Agreement mutatis mutandis.

 

10.                               AVAILABILITY OF DOCUMENTS

 

All material, to the extent appropriate, including, but not limited to returns,
supporting schedules, work papers, correspondence, and other documents relating
to the consolidated federal income tax returns filed for a taxable year during
which this Agreement was in effect and including Parent as a member shall be
made available to any party to this Agreement during regular business hours for
a minimum period equal to applicable federal record retention requirements (but
in no event shall records be destroyed less than 10 years after the end of the
fiscal year).

 

11.                               NEW MEMBERS

 

The Members hereto specifically recognize that from time to time other entities
may become Members of the Group and hereby agree that such new Members may
become parties to this

 

7

--------------------------------------------------------------------------------


 

Agreement by executing the master copy of this Agreement, or duplicate copies
thereof, or by joining in the filing of the consolidated return for the year.

 

12.                               CONTINUITY OF AGREEMENT

 

Failure of one or more parties hereto to qualify by meeting the definition of
Member of the Group shall not operate to terminate this Agreement with respect
to the other parties as long as two or more parties hereto continue so to
qualify.  Any Member which leaves the Group shall continue to be bound by this
Agreement with respect to tax years for which it was a Member, to the extent
appropriate.

 

13.                               ATTRIBUTES AND BENEFITS OF MEMBERS THAT HAVE
LEFT THE GROUP

 

If a Member has left the Group and has a carryback to a tax year during which it
was a Member, no liability shall exist under Paragraph 3 above nor any payment
be made to the former member and any benefit shall be the property of Parent,
except to the extent the carryback actually reduces the consolidated federal tax
liability of the Group for any year below the amount that would have been
payable if that former Member did not have such a carryback.  Furthermore,
Parent and each Member agree that upon leaving the group, the Member will
receive no allocation of tax attributes (i.e., net operating loss carryovers,
etc.) except to the extent agreeable by Parent or required to be allocated to
the Member under the IRC or Treasury Regulations.  Similarly, no allocation of
state tax attributes shall be made to departing Members upon leaving the Group,
except to the extent agreeable by Parent or required to be allocated to the
Member under state tax rules and regulations.

 

14.                               TAX TREATMENT OF REORGANIZATIONS

 

The parties hereto intend that (i) the HL F reorg be treated as a reorganization
within the meaning of IRC Section 368(a)(1)(F), (ii) the Fram F Reorg be treated
as a reorganization within the meaning of IRC Section 368(a)(1)(F), and (iii)
the HL Merger be treated as a reorganization within the meaning of IRC Section
368(a)(1)(A).  No party hereto shall take any action, or fail to take any
action, which is inconsistent with such treatment, unless required by a final
“determination” within the meaning of IRC Section 1313(a).  In pursuance of the
foregoing, and except as provided in the preceding sentence, the parties will
report the HL F Reorg as a reorganization within the meaning of IRC Section
368(a)(1)(F), the Fram F Reorg as a reorganization within the meaning of IRC
Section 368(a)(1)(F), and the HL Merger as a reorganization within the meaning
of IRC Section 368(a)(1)(A), and in each case will comply with all reporting and
recordkeeping obligations of such reorganization as set forth in the IRC and the
Treasury Regulations promulgated thereunder, including the recordkeeping and
information filing requirements of Treasury Regulation Section 1.368-3.

 

Parent represents that HLHZ is treated as an entity that is disregarded as
separate from its owner for all applicable income tax purposes.  Parent shall
cause Fram to convert into Fram LLC pursuant to Section 18-214 of the Delaware
Limited Liability Company Act, effective after the NewCo Exchange but prior to
the HL Distribution, and represents that upon the effectiveness of such
conversion, Fram LLC is treated as an entity that is disregarded as

 

8

--------------------------------------------------------------------------------


 

separate from its owner for all applicable income tax purposes.  No party hereto
shall take any action, or fail to take any action, which is inconsistent with
such treatment of HLHZ and Fram LLC, unless required by a final “determination”
within the meaning of IRC Section 1313(a).

 

15.                               BINDING EFFECT

 

This Agreement shall be binding on and inure to the benefit of any successor, by
merger, acquisition of assets or otherwise, to any of the parties thereto to the
same extent as if such successor had been an original party to this Agreement;
but no assignment shall relieve any party’s obligations hereunder without the
written consent of the other parties to this Agreement.  Although it is intended
that this agreement have as signatories all Members that are eligible to be
signatories, any omission shall not have any effect on the binding nature of
this Agreement as to the signatories thereto.

 

16.                               CONSTRUCTION

 

This agreement is to be construed in furtherance of the concepts embodied herein
and if in the administration of it any provision is inconsistent therewith, then
it shall be administered consistent with such concepts.  The Controller of
Parent shall make determinations and apply the provisions of this Agreement in a
manner that results in its appropriate application.  Any ambiguities shall be
resolved without regard to which party drafted the Agreement.

 

17.                               DISPUTES

 

A dispute or difference between the Members with respect to the operation or
interpretation of this Agreement shall be decided by Parent in a reasonable
manner based upon a good faith interpretation of this Agreement and after giving
consideration to the benefits and burdens of any such decision on the affected
Members.  Any decision so made by Parent shall be final and binding to all
Members to this Agreement.

 

18.                               GOVERNANCE LAW

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.

 

19.                               AMENDMENTS

 

This Agreement may be amended by the Parent without the consent of any Member if
the effect of the amendment is to increase the tax payments to any Member (other
than Parent) under this Agreement.

 

20.                               TAX TREATMENT OF PAYMENTS

 

All payments made hereunder by Parent to NewCo, Houlihan Lokey or their
subsidiaries, on the one hand, and all payments made by NewCo, Houlihan Lokey or
their subsidiaries to Parent, on the other hand, in each case when made after
NewCo, Houlihan Lokey or their subsidiaries, as applicable, have ceased to be
Members, shall be treated as having been made

 

9

--------------------------------------------------------------------------------


 

immediately prior to when NewCo, Houlihan Lokey or their subsidiaries, as
applicable, ceased to be Members.

 

21.                               ENTIRE AGREEMENT

 

This Agreement constitutes the entire agreement among the parties hereto with
respect to the subject matter hereof and supersede and terminate all prior
agreements and understandings, both written and oral.

 

22.                               SEVERABILITY

 

In the event any one or more of the provisions contained in this Agreement
should be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions hereof shall not in any
way be affected or impaired thereby.  It is hereby stipulated and declared to be
the intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions hereof without including any of such
which may hereafter be declared invalid, void or unenforceable.  In the event
that any such term, provision, covenant or restriction is hereafter held to be
invalid, void or unenforceable, the parties hereto agree to use their best
efforts to find and employ an alternate means to achieve the same or
substantially the same result as that contemplated by such term, provision,
covenant or restriction.

 

23.                               WAIVER

 

Neither the failure nor any delay on the part of any party to exercise any right
under this Agreement shall operate as a waiver thereof, nor shall any single or
partial exercise of any right preclude any other or further exercise of the same
or any other right, nor shall any waiver of any right with respect to any
occurrence be construed as a waiver of such right with respect to any other
occurrence.

 

24.                               SUCCESSORS AND ASSIGNS

 

All provisions of the Agreement shall be binding upon, inure to the benefit of
and be enforceable by the parties and their respective successors and assigns.

 

25.                               NO THIRD-PARTY BENEFICIARIES

 

This Agreement is solely for the benefit of the parties to this Agreement and
their respective affiliates and should not be deemed to confer upon third
parties any remedy, claim, liability, reimbursement, claim of action or other
right in excess of those existing without this Agreement.

 

26.                               HEADINGS; REFERENCES

 

The paragraph headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement.  All references herein to “Paragraphs” shall be deemed to be
references to Paragraphs hereof unless otherwise indicated.

 

10

--------------------------------------------------------------------------------


 

27.                               COUNTERPARTS

 

This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original instrument, and all such counterparts shall
together constitute one and the same instrument.

 

28.                               PREDECESSORS AND SUCCESSORS

 

To the extent necessary to give effect to the purposes of this Agreement, any
reference to any corporation or other entity shall also include any predecessors
or successors thereto, by operation of law or otherwise.

 

29.                               SPECIFIC PERFORMANCE

 

The parties hereto acknowledge and agree that irreparable damages will result if
this Agreement is not performed in accordance with its terms, and each party
agrees that any damages available at law for a breach of this Agreement would
not be an adequate remedy.  Therefore, to the full extent permitted by
applicable law, the provisions hereof and the obligations of the parties
hereunder shall be enforceable in a court of equity, or other tribunal with
jurisdiction, by a decree of specific performance, and appropriate injunctive
relief may be applied for and granted in connection therewith.

 

30.                               FURTHER ASSURANCES

 

Subject to the provisions hereof, the parties hereto shall make, execute,
acknowledge and deliver such other instruments and documents, and take all such
other actions, as may be reasonably required in order to effectuate the purposes
of this Agreement and to consummate the transactions contemplated hereby. 
Subject to the provisions hereof, each party shall, in connection with entering
into this Agreement, performing its obligations hereunder and taking any and all
actions relating hereto, comply with all applicable laws, regulations, orders
and decrees, obtain all required consents and approvals and make all required
filings with any governmental authority (including any regulatory or
administrative agency, commission or similar authority) and promptly provide the
other party with all such information as it may reasonably request in order to
be able to comply with the provisions of this sentence.

 

31.                               SETOFF

 

All payments to be made by any party under this Agreement shall be made without
setoff, counterclaim or withholding, all of which are expressly waived.

 

32.                               EXPENSES

 

Except as specifically provided in this Agreement, each party agrees to pay its
own costs and expenses resulting from the fulfillment of its respective
obligations hereunder.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

 

ORIX USA Corporation

 

 

 

 

 

 

By:

/s/ Paul E. Wilson

 

Name: Paul E. Wilson

 

Title: Chief Financial Officer

 

 

 

HL Transitory Merger Company, Inc. and subsidiaries

 

 

 

 

 

 

By:

/s/ J. Lindsey Alley

 

Name: J. Lindsey Alley

 

Title: Chief Financial Officer

 

 

 

Houlihan Lokey, Inc. and subsidiaries

 

 

 

 

 

 

By:

/s/ J. Lindsey Alley

 

Name: J. Lindsey Alley

 

Title: Chief Financial Officer

 

 

 

ORIX Capital Markets, LLC

 

 

 

 

 

 

By:

/s/ Paul E. Wilson

 

Name: Paul E. Wilson

 

Title: Chief Financial Officer

 

 

 

ORIX Commercial Alliance Corporation

 

 

 

 

 

 

By:

/s/ Paul E. Wilson

 

Name: Paul E. Wilson

 

Title: President and Treasurer

 

 

 

ORIX Real Estate Capital, Inc.

 

 

 

 

 

 

By:

/s/ Paul E. Wilson

 

Name: Paul E. Wilson

 

Title: Chief Financial Officer

 

--------------------------------------------------------------------------------

 